Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 7, 2017

                                           No. 04-17-00056-CV

                                      IN RE Veronika Mae CAPP

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       The court has considered Relator’s “First Amended Motion for Emergency Relief” filed
on February 3, 2017, and the motion is DENIED as Moot.

           It is so ORDERED on February 7, 2017.



                                                           _________________________________
                                                           Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2017.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 13-01-0013-CVA, styled In the Interest of P.A.L. and P.D.L., Children,
pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Donna S. Rayes presiding.